Citation Nr: 0509367	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In January 2002, the veteran and his spouse appeared at the 
Waco RO and testified at a personal hearing before a Decision 
Review Officer (DRO).  A transcript of the hearing is of 
record.

In December 2003, the Board remanded the above claims for 
additional development.  Subsequent to the remand, the RO, in 
an August 2004 decision, granted service connection for left 
clubfoot, assigned a 30 percent rating.  The veteran has not 
specifically raised and the RO has not considered the issue 
of service connection for a left knee disorder or a low back 
disorder as secondary to the now service-connected left 
clubfoot.  However, in light of the RO's recent action, the 
issues are referred to the RO for further consideration and 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, another remand is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.  
A remand is also necessary in this case because the Board is 
obligated by law to ensure that the RO complies with its 
December 2003 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The Board's December 2003 remand requested a VA examiner 
render a thorough opinion with regard to the possibility the 
veteran's low back and left knee disorders pre-existed 
service, and this was not accomplished.  Although the June 
2004 VA examiner concluded the low back and left knee 
problems were less likely than not incurred or aggravated by 
service, the examiner provided no rationale for his opinion, 
despite a number of detailed questions posed by the Board.  

The June 2004 examiner's conclusory opinion is particularly 
lacking in this case because the analysis for claims 
involving a pre-existing injury require consideration of 
other matters, such as when a congenital or developmental 
defect is subject to a superimposed injury or disease.  See 
VAOPGCPREC 82-90.  The veteran's left foot disability - the 
only disability the examiner discussed with some level of 
detail - was granted service connection as a congenital or 
development defect with a superimposed injury.  The June 2004 
VA examiner did not address any similar concern with respect 
to the low back or left knee, despite information in the 
service medical records that clearly raise the issue for both 
the low back and left knee.  For instance, an undated 
treatment note discussing the left knee includes a physician 
opinion that the veteran's total condition may be due to some 
vertebral malformation or polio.  In an "Aug 20" progress 
note, a physician noted X-ray findings of spina bifida, 
mentioning the process was probably polio.  See Godfrey v. 
Brown, 7 Vet. App. 398, 401 (1995) (spina bifida is a 
congenital abnormality).  
  
Notwithstanding the above, there is also evidence of a pre-
existing knee injury, rather than a congenital or development 
left knee defect.  Within weeks of service enlistment, the 
veteran reported an injury to the left knee that occurred at 
the age of 2 and caused a slightly shorter left leg and some 
resulting difficulty with the left knee.  An undated progress 
note describes the veteran's childhood injury as consistent 
with a medial dislocation of the patella.  

Based on the evidence contained in the service medical 
records, it is imperative VA obtain, at the very least, an 
addendum to the June 2004 VA examination report that would 
assist in addressing the criteria for entitlement to service 
connection on the basis of aggravation.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain an addendum to the June 2004 
examination report, preferably from the 
physician who conducted the original 
examination.  The physician is asked to 
review the claims file and express a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current low 
back and left knee disabilities are 
related to service.  

The need for re-examination to render 
such an opinion is left to the discretion 
of the reviewing physician.  The 
reviewing physician must provide complete 
rationales for all conclusions reached.

The service medical records indicate the 
veteran may have had a knee injury that 
pre-existed service.  With regard to the 
issue of aggravation, the physician 
should specifically opine regarding 
(a) Whether the complaints and clinical 
findings documented in the veteran's 
service medical records reflected an 
increase in the severity of a pre-
existing underlying disorder, 
(b) Whether the complaints and clinical 
findings documented in the service 
medical records represented a flare-up of 
symptoms of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural 
progress of the condition and, if so, the 
examiner should explain the course of 
"natural progress" of the disability at 
issue.  

The service medical records note the 
presence of spina bifida and possible 
polio residuals.  If a congenital or 
developmental defect is present, this 
should be so stated, and the reviewing 
physician should comment on whether any 
current disability is associated with a 
superimposed injury or disease.

A rationale for any opinion expressed 
should be provided, and, where possible, 
the reviewing physician should provide 
separate opinions for the low back and 
left knee disorders. 

2.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



